Order, Supreme Court, Bronx County (Caesar Cirigliano, J.), entered on or about January 29, 1999, which, inter alia, granted petitioner’s writ of habeas corpus to the extent of annulling respondent’s determination imposing a time assessment of 16 months and remanding the matter to respondent for resentencing, unanimously modified, *362on the law, to vacate the remand and deny the writ in its entirety, and otherwise affirmed, without costs.
For the reasons stated in People ex rel. Johnson v Russi (258 AD2d 346), application of the 1997 parole guidelines in 9 NYCRR 8005.20 (c) to an inmate convicted and incarcerated prior to their promulgation does not violate the Ex Post Facto Clause. Petitioner’s remaining claims were properly rejected. Concur — Ellerin, P. J., Rosenberger, Buckley and Friedman, JJ.